DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose sensor cleaning device, comprising: a wiper configured to move over a surface of a sensor to remove foreign materials from the surface of the sensor; a movement unit connected to the wiper and comprising at least a linkage system configured to perform folding and unfolding movements, which causes the wiper to reciprocate over the surface of the sensor and a drive unit that includes a motor, and a pair of upper rack bar and lower rack bar configured to be linearly moved in opposite directions by power of the motor for the folding and unfolding movements of the linkage system the movement unit, wherein the at least a linkage system of the movement unit includes: a right side linkage mechanism connected to a right-side connecting frame and a left-side linkage mechanism connected to a left side connecting frame; and a wiper frame coupled to a free end of the right-side and left-side linkage mechanisms such that the right side connecting frame, the left-side connecting frame, the right-side linkage mechanism, the left-side linkage mechanism and the wiper frame are configured to form a rectangular shape in an unfolding state to define an opening through which the sensor is exposed as disclosed in independent claim 1, and corresponding dependent claims 3-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661